EXHIBIT B
12/2/2019         Father-and-son owners of NYC moving company held customer belongings hostage, demanded tacked-on fees: feds - New York Daily N…




                                                                                          Our Best Offer SALE!
        S ECTI O NS                                                                                                                 LOG IN
                                                                                               $1 for 6 months



    Bronx boy’s fatal collapse in                               Dwyane Wade defends son’s                                  Manhattan prosecu
    school lunch line was a                                     appearance after family photo                              all charges against
    homicide caused by mother’…                                                                                            Remy Ma




            NEW Y O R K




        Father-and-son owners of NYC
        moving company held customer
        belongings hostage, demanded
        tacked-on fees: feds
                                              By CARLA ROMAN and CHELSIA ROSE MARCIUS
                                                  NEW YORK DAILY NEWS | OCT 29, 2019




https://www.nydailynews.com/new-york/ny-father-son-arrested-moving-company-fraud-20191029-bu4solxcyrc37f4fa2s6csdcfu-story.html              1/10
12/2/2019        Father-and-son owners of NYC moving company held customer belongings hostage, demanded tacked-on fees: feds - New York Daily N…




        Michael Nadel and son Yarin Nadel, of Fresh Meadows, are accused of a $100,000 fraud scheme for allegedly tacking
        on the unexpected fees, often upwards of 10% of the original estimate, authorities said. If customers refused to pay,
        the Nadels would threaten to sell or auction o their belongings. (Getty Images)




        Movers, keepers.


        The father-and-son owners of a shady Queens moving company were arrested Tuesday
        over claims they held customer belongings hostage while demanding exorbitant
        tacked-on fees, of cials said Tuesday.

                                                                                                         inRead invented by Teads




https://www.nydailynews.com/new-york/ny-father-son-arrested-moving-company-fraud-20191029-bu4solxcyrc37f4fa2s6csdcfu-story.html             2/10
12/2/2019        Father-and-son owners of NYC moving company held customer belongings hostage, demanded tacked-on fees: feds - New York Daily N…




                                                                  ADVERTISEMENT




        Michael Nadel, 65, and son Yarin Nadel, 35, of Fresh Meadows, are accused of a
        $100,000 fraud scheme for allegedly tacking on the unexpected fees, often upwards of
        10% of the original estimate, authorities said. If customers refused to pay, the Nadels
        would threaten to sell or auction off their belongings.


        The Nadels solicited out-of-state customers making state-to-state moves through
        online ads, according to a civil complaint led in March.




        Jake Hammock, 31, a former U.S. Army captain, hired a company owned by the Nadels
        for a move from Washington D.C. to Salt Lake City last year. When he refused to pay
        sudden extra fees the company refused to deliver his belongings.


        [More New York] NYC begins process to make Rikers Island into a public space
        »




https://www.nydailynews.com/new-york/ny-father-son-arrested-moving-company-fraud-20191029-bu4solxcyrc37f4fa2s6csdcfu-story.html             3/10
12/2/2019        Father-and-son owners of NYC moving company held customer belongings hostage, demanded tacked-on fees: feds - New York Daily N…




        “I did not have any furniture for the rst 11 months," he said of his move. “I ended up
        having to buy another bed set”


        “The furniture was nally delivered over an agreement through the courts," he added.
        "A few items never made it”


        “They had my (Army) dress uniforms from previous years of service and that was one of
        the main items I wanted back," he added. “A stone mug from my deployment in
        Afghanistan was returned damaged.”


        [More New York] Former Cardinal Theodore McCarrick accused of molesting
        boy under new lawsuit »


        The six companies owned by the Nadels misrepresented the number of moving trucks
        they registered through the U.S. Department of Transportation as well as the number
        of movers who would transport goods and the size of the vehicles, according to court
        papers.


        “They had my stuff for about two months. The worst of it was the not knowing (what
        would happen),” said 47-year-old Angela Bynum, who hired one of the Nadels’s
        companies, Moving State to State NY Inc., last year to help her relocate from Virginia
        to Washington.

                                                                                                         inRead invented by Teads




https://www.nydailynews.com/new-york/ny-father-son-arrested-moving-company-fraud-20191029-bu4solxcyrc37f4fa2s6csdcfu-story.html             4/10
12/2/2019        Father-and-son owners of NYC moving company held customer belongings hostage, demanded tacked-on fees: feds - New York Daily N…




        Bynum said she was presented an initial quote of $4,800. But once her items were
        loaded in the moving truck, she was ordered to hand over an additional $3,000 in cash.
        When she refused, they threw her belongings in storage.


                                                                                “(I called) them daily to nd out where
             MOST READ
                                                                                my stuff was, which they wouldn’t tell

             Bronx boy’s fatal collapse                                         me,” Bynum said. “One of their
             in school lunch line was a                                         ‘customer service’ reps wound up
             homicide caused by
                                                                                yelling at me on the day before
             mother’s slashing months
             before, ME says                                                    Thanksgiving (that) she was the only
                                                                                one working and didn’t have any
             Dwyane Wade defends                                                answers for me.”
             son’s appearance after
             family photo


             Manhattan prosecutors
             drop all charges against                                           She got her stuff back after two
             rapper Remy Ma                                                     months after threatening legal action,
                                                                                she said.


        “The defendants, together with others, quoted estimated charges for their moving
        services they had no intention of honoring,” federal prosecutors claim in court papers.


        The Nadels were charged Tuesday with conspiracy to defraud, conspiracy to commit
        wire fraud and four counts of making false statements. They were both released on
        $20,000 bond after their arraignment in Brooklyn Federal Court.


        [More New York] Rudy Giuliani’s Ukraine cronies expected to be hit with new
        charges »



https://www.nydailynews.com/new-york/ny-father-son-arrested-moving-company-fraud-20191029-bu4solxcyrc37f4fa2s6csdcfu-story.html             5/10
12/2/2019        Father-and-son owners of NYC moving company held customer belongings hostage, demanded tacked-on fees: feds - New York Daily N…




        The father and son owned and operated Around the Clock Moving Services, Direct Van
        Lines Services., State to State Moving NY, Green Peace Transportation, Moving State to
        State and State to State Moving Group, all based in Queens, according to prosecutors.




                            Chelsia Rose Marcius
                            New York Daily News



                            Chelsia Rose Marcius is a staff reporter at the New York Daily News. She is also the author
                            of Wild Escape: The Prison Break from Dannemora and the Manhunt that Captured
                            America. When she's not out covering crime for the paper, Chelsia teaches aspiring young
                            journalists at New York University.




   New Renderings Show What Historical Figures Actually Looked Like In Real Life
   History101 | Sponsored

   Wrangler TrailRunner AT™ Tire
   Starting at $119 - goodyear.com | Sponsored




   If you're going to shop at Costco on Black Friday, read this
   Wikibuy | Sponsored



   Moments at the Royal Wedding You Didn't See on TV
   Trading Blvd | Sponsored

   Dad Takes Photo Of Kid With Matthew Broderick, Failing To Notice Who's In The Background
   BridesBlush | Sponsored



   Rihanna runs into ‘legend’ Paul McCartney: ‘Who is this peasant filming this…
   But where was Kanye?
   NY Daily News



   If Stephen Hawking is right about Earth's end, keep an eye on the deer
   Chicago Tribune




https://www.nydailynews.com/new-york/ny-father-son-arrested-moving-company-fraud-20191029-bu4solxcyrc37f4fa2s6csdcfu-story.html             6/10
